Citation Nr: 1204787	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  07-34 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral sclerosis (ALS).

2.  Entitlement to service connection for a bilateral circulatory disorder of the legs, secondary to service-connected bilateral tibial pain syndrome.

3.  Entitlement to an evaluation in excess of 20 percent for left tibial pain syndrome. 

4.  Entitlement to an evaluation in excess of 30 percent for right tibial pain syndrome. 

5.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound. 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 20, 1983, to July 26, 1983. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In a September 2006 rating decision, the RO increased the disability evaluation for left tibial pain syndrome from 10 percent to 20 percent effective the date of the claim for an increased evaluation, and continued the 30 percent evaluation for right tibial pain syndrome.  

In a September 2009 rating decision, the RO denied service connection for ALS, a bilateral circulatory disorder of the legs, a TDIU, and special monthly compensation based on the need for regular aid and attendance or being housebound.  The Veteran timely filed a notice of disagreement in November 2009, and a statement of the case was issued in March 2010.  Subsequently, in August 2010, the Board received a letter from Senator Richard Lugar's office forwarding a letter from the Veteran's friend with regard to the issues of ALS, a bilateral circulatory disorder of the legs, a TDIU, and special monthly compensation based on the need for regular aid and attendance or being housebound.  In an August 2010 letter to Senator Lugar's office, the RO acknowledged that the claims were in appellate status.  The Board will accept the August 2010 letter from Senator Lugar's office in lieu of a VA Form 9, Appeal to Board of Veterans' Appeals, because up to this point these claims have been treated by VA as timely appealed.  Therefore, the Board determines that it has jurisdiction to adjudicate these claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009). 

The Board notes that the Veteran was represented by an attorney.  However, in a July 2011 motion, the attorney moved to withdrawal as the Veteran's representative.  Subsequently, in a September 2011 letter, the Board found that the Veteran's attorney had presented good cause to withdrawal as the Veteran's representative.  38 C.F.R. § 20.608 (2011).  The Veteran was informed of this action by a September 2011 letter in which she was given the opportunity to designate another representative   However, to date the Veteran has not appointed another representative.  Therefore, the Board will proceed with the Veteran's claims. 

Additional VA treatment records were added to the claims folder since the claims were last adjudicated.  However, the evidence does not pertain to the claims for bilateral circulatory disorder of the legs or bilateral tibial pain syndrome, and is essentially cumulative/duplicative of the evidence already of record pertaining to the claim of ALS.  Therefore, the Board may proceed with adjudication of the claims.  38 C.F.R. § 20.1304(c) (2011). 

The issues of a TDIU and special monthly compensation based on the need for regular aid and attendance or being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The weight of the competent evidence of record does not demonstrate that the Veteran has ALS. 

2.  The weight of the competent evidence of record does not demonstrate that the Veteran has a bilateral circulatory disorder of the legs.

3.  The Veteran's left tibial pain syndrome is manifested by moderate knee disability and minimal loss of range of motion.  
4.  The Veteran's right tibial pain syndrome is manifested by marked knee disability, minimal loss of range of motion, complaints of giving out and popping, and decreased ability to flex/extend on repeated range of motion.  


CONCLUSIONS OF LAW

1.  In the absence of a current disability, the criteria for service connection for ALS have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  In the absence of a current disability, the criteria for service connection for a bilateral circulatory disorder of the legs have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

3.  The criteria for an evaluation in excess of 20 percent for left tibial pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5261, 5262, 5263 (2011); VAOPGCPREC 23-97; VAGCOPPREC 9-98; VAOPGCPREC 9-04. 

4.  The criteria for an evaluation in excess of 30 percent for right tibial pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5261, 5262, 5263 (2011); VAOPGCPREC 23-97; VAGCOPPREC 9-98; VAOPGCPREC 9-04. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2006, prior to the September 2006 rating decision for the increased rating claims; and in correspondence dated May 2008, June 2008, and June 2009, prior to the September 2009 rating decision as to the service connection claims on appeal, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The May 2006 letter informed the Veteran that in order to establish a higher rating, the evidence would need to show that her knee/leg disabilities had increased in severity.  She was informed of the type of evidence that could be submitted to support her claims for increased ratings.  Additionally, all of the letters notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As will be discussed in detail, the Veteran has maintained that she was diagnosed with ALS by a VA doctor in approximately 2002 and indicated during an October 2009 visit to the VA that there were outstanding records from New York in her case.  In an October 2009 letter, the RO notified the Veteran that it requested the outstanding records and that she could submit additional evidence in support of her ALS claim.  In an October 2009 memorandum, the RO indicated that it printed all applicable records.  The Board finds that the RO has exhausted all avenues to secure these treatment records identified by the Veteran and properly notified her of its actions in that regard.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile);  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained regarding this claim, inquiry as to four factors are for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. 
§ 3.159(c) (4) (2011). 

The United States Court of Appeals for Veterans Claims (Court) has held that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As to the claim for ALS, an examination or medical opinion is not needed because the only evidence indicating the presence of ALS consists of the Veteran's own lay statements, which are insufficient to trigger VA's duty to provide an examination because she has not asserted that she has had this disability since service and she is not competent to opine on a complex medical matter, such as the onset or etiology of the claimed disability.  See infra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations for her bilateral circulatory disorder of the legs and bilateral tibial pain syndrome during the appeal period.  These examination reports reflect that the examiner reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

Additionally, specifically as to the bilateral tibial pain syndrome, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of her knee/leg disabilities since she was examined in September 2006.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2011); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims; she declined to do so.  Therefore, the duties to notify and assist have been met. 

Amyotrophic Lateral Sclerosis (ALS)

The Veteran essentially contends that she has ALS related to service.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

To show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

While the record shows that the Veteran indicated on several occasions to VA clinicians that she was told that she has ALS, the record is completely silent as to an actual diagnosis of ALS in any treatment records or medical evidence in the claims folder.  In considering the Veteran's statements that she has been told by a VA doctor, Dr. J, at the Danville VA Medical Center in approximately 2002 that she carries a diagnosis if ALS, the RO exhausted all efforts to obtain additional medical evidence which may show a diagnosis for ALS as noted above.  There is simply no competent medical evidence that a clinician has diagnosed or even discussed the possibility of ALS.  The only evidence of record is the Veteran's statements as to what she was told by clinicians.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because the competent medical evidence of record does not indicate the presence of ALS, Hickson element (1) is not met and the claim fails on this basis.    

For the sake of completeness, the Board will also briefly address Hickson elements (2) medical or lay evidence of in-service incurrence or aggravation of a disease or injury and (3) medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-96   (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (finding that the Board has the fundamental authority to decide in the alternative). 

Service treatment records are completely negative for any findings or complaints related to ALS.  Indeed, the Veteran has not indicated that she had ALS during service or even that she experienced symptoms thereof.  Therefore, Hickson element (2) would not be met.   

With respect to Hickson element (3), medical nexus, in the absence of a current disability and evidence of in-service incurrence or aggravation of a disease or injury, a medical nexus opinion would seem to be an impossibility.  Accordingly, Hickson element (3) is not met, and the claim would fail on this basis as well. 

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report her various symptoms, including difficulty with speech and breathing, has presented no clinical evidence of a diagnosis of ALS.  The Board finds that the Veteran as a lay person is not competent to diagnosis ALS.  Such an opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical diagnoses and/or opinions, the Board must find that her contention with regard to a diagnosis of ALS to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of her own claim are not competent evidence of having a current diagnosis of ALS.

The Board notes that while the Veteran's reports that she has been told that she has a diagnosis ALS are competent, the Board nonetheless finds them not to be credible.  There is nothing in the voluminous evidence of record to show that the Veteran currently has ALS.  Medical records in the course of treatment may be afforded great probative value when considering credibility.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  In this regard, supporting medical evidence is required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised). While the Veteran's postservice treatment record document complaints, treatment, and diagnoses of many disabling conditions, these records contain no diagnosis of ALS at any time during the course of the appeal.  If the Veteran has a diagnosis of ALS as alleged, the Board would expect that such would be reflected in the Veteran's medical records.  In light of the foregoing, the Board concludes that the Veteran is not credible with regard to having a current diagnosis of ALS. 

The Veteran has been accorded ample opportunity to present competent evidence in support of her claim.  She has failed to do so.  See 38 U.S.C.A. § 5107(a).  As noted above, the Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, [s]he cannot passively wait for it in those circumstances where [s]he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 92 (1991). 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 

Bilateral Circulatory Disorder of the Legs

The Veteran essentially contends that she has a bilateral circulatory disorder of the legs, secondary to service-connected bilateral tibial pain syndrome.  Notably, the Veteran does not assert, nor does the evidence demonstrate, that she has a bilateral circulatory disorder of the legs directly related to service or that such disability was initially manifested during service.  

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

While the Veteran is service-connected for bilateral tibial pain syndrome fulfilling   Wallin element (2), there is no competent evidence in the record that she has a current a bilateral circulatory disorder of the legs to meet Wallin element (1).  She was afforded an examination in June 2009 specifically to determine the nature of her claim.  The Veteran reported a history of a blood vessel burst in her right leg in 2008.  She denied a history of vascular neoplasm; aneurysms, arteriosclerosis obliterans or thromboangiitis obliterans; arteriovenous fistula; varicose veins or post-phlebitis syndrome; and erythromelalgia, angioneurotic edema, and Raynaud's phenomenon or syndrome.  Upon evaluation of the Veteran, the examiner noted there were no significant findings.  In his diagnosis, he indicated that there was no evidence of pathology.  

This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file and physical evaluation of the Veteran. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). Notably, there is no evidence contrary to this opinion of record.  The Veteran has been accorded ample opportunity to present competent evidence in support of her claim.  She has failed to do so.  See supra 38 U.S.C.A. § 5107(a); Wood v. Derwinski, 1 Vet. App. 190, 92 (1991). 

Without competent evidence of a current disability, service connection for a bilateral circulatory disorder of the legs is not warranted.  See supra Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran, while entirely competent to report symptoms of her legs, has presented no clinical evidence of a diagnosis of any circulatory disability.  The Board finds that the Veteran as a lay person is not competent to diagnosis a circulatory disorder.  Such an opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical diagnoses and/or opinions, the Board must find that her contention with regard to a diagnosis of a bilateral circulatory disability to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of her own claim are not competent evidence.

In summary, for the reasons and bases stated above, the Board concludes that a preponderance of the evidence is against the Veteran's claim.  The benefit sought on appeal is accordingly denied.

Tibial Pain Syndrome

The Veteran contends that her bilateral tibial pain syndrome is more disabling than contemplated by the current 20 percent evaluation for the left side and 30 percent evaluation for the right side.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7.

The Veteran's disabilities have each been under evaluated under Diagnostic Codes 7116-5262.  The Board observes that Diagnostic Code 7116 for intermittent claudication no longer exists within the current Rating Schedule (Part 4 of Chapter 38 of the Code of Federal Regulations).  The applicable rating criteria for diseases of the arteries and veins under 38 C.F.R. § 4.104 were amended effective January 12, 1998.  See 62 Fed. Reg. 65, 207 (Dec. 11, 1997) (codified at 38 C.F.R. pt. 4).  The criteria for intermittent claudication (Diagnostic Code 7116) were removed because it is a symptom of disease rather than a disease itself.  See 62 Fed. Reg. 65, 207, 65, 217 (Dec. 11, 1997).  The Veteran filed her current claim for increased evaluations in March 2006 and therefore Diagnostic Code 7116 is not applicable to the Veteran's current appeal.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000) (the Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change). The Board will thus evaluate her disability under current Diagnostic Code 5262 and any other appropriate codes. 

Under Diagnostic Code 5262, impairment of the tibia and fibula involving malunion: with slight knee or ankle disability warrants a 10 percent evaluation; with moderate knee or ankle disability warrants a 20 percent evaluation; and with marked knee or ankle disability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace warrants a maximum 40 percent evaluation under this Code.  Id. 

Words such as "slight", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

The Board observes in passing that "slight" is defined as "small in size, degree, or amount; of small importance."  See Webster's New World Dictionary, Second College Edition (1999), 1038.  "Moderate" is defined as "of average or medium quantity, quality, or extent."  Id.  at 704.  "Severe" is generally defined as "extremely intense."  Id.  at 1012. 

On VA examination in September 2006, the Veteran complained of weakness, stiffness, swelling, and giving way in her knees.  She denied redness or heat over the joints, and locking.  She stated that she used a cane but not crutches or a brace.  The examiner noted that the Veteran arrived in a wheelchair, did not have a cane, and walked in distress with a slow gait and limp.  It was observed that she had normal muscle bulk in both lower extremities.  Right knee flexion was to 100 degrees, and left knee flexion was to 90 degrees (both in active and passive range of motion).  With her feet dangling, both knee flexed to 90 degrees and extended to 0 degrees.  On repeated range of motion, she was able to do 20 flexion/extension of the left knee and 10 extension/extension of the right knee.  Although the Veteran complained of pain and weakness, there was no additional loss of range of motion or joint function due to pain, pain on repeat motion, fatigue, weakness, incoordination, or lack of endurance.  Anterior and posterior drawer sign, varus and valgus sign, and McMurray test were negative in both knees.  Additionally, on deep palpation of the tibial bone, there was no tenderness.  X-rays from March 2006 showed slight degenerative arthritis in the left knee and mild to moderate degenerative changes with tricompartmental narrowing and demineralization of the bones in the right knee.  

Social Security Administration records include an April 2005 record noting bilateral knee range of motion of from 0 to 100 degrees.  

VA treatment records dated throughout the applicable period show that the Veteran walked with a cane, and complained of knee pain, tenderness, and crepitus
Specifically to the right knee, in October 2006, the Veteran complained of decreased range of motion of the right knee, feeling as if the right knee was giving out, and popping.  The right knee was noted to be painful to touch.  

Based on review of the evidence, the Board finds that increased evaluations for the Veteran's left tibial pain syndrome, currently evaluated as 20 percent disabling and right tibial pain syndrome, currently evaluated as 30 percent disabling are not warranted.  There was no tenderness in the tibial bone in either leg/knee.  As demonstrated above, there is no evidence of any marked left knee disability to warrant a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Notably, the Veteran was able to flex/extend 20 times on repeat range of motion.  Likewise, there is no indication of that the right knee/leg is manifested by nonunion with loose motion, requiring a brace to warrant a 40 percent evaluation.  Id.  The Veteran herself indicated that she did not use a brace.  Additionally, her complaints of right knee pain and giving out, and decreased ability to flex/extend on repeated range of motion (only 10 times) are adequately contemplated by the current 30 percent evaluation.  

The Board has also evaluated the Veteran's disabilities under all applicable code pertaining to the knee to determine whether a higher rating is warranted.  Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees; 10 percent evaluation if limited to 45 degrees; 20 percent evaluation if limited to 30 degrees, and a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees; 10 percent evaluation if extension is limited to 10 degrees; 20 percent evaluation if extension is limited to 15 degrees; 30 percent evaluation if extension is limited to 20 degrees; 40 percent evaluation if extension is limited to 30 degrees, and a 50 percent evaluation is assigned if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The normal range of motion for a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II. 

The VA General Counsel has also held that separate ratings under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The Board finds that the Veteran is not entitled to a higher evaluation for either her left or right leg/knee disability based on limitation of motion.  She has not demonstrated left knee flexion limited to limited to 15 degrees, or extension limited to 20 degrees to warrant 30 percent evaluations.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  As to the right knee, the Veteran is already in receipt of the maximum disability evaluation under Diagnostic Code 5260 and has not demonstrated extension limited to 30 degrees to warrant a 40 percent evaluation.   As noted herein, the Veteran demonstrated minimal loss of range of motion, certainly not to an extent to warrant even compensable evaluations under the pertinent criteria for either knee. 

The Board has also examined all other potentially applicable diagnostic codes pertinent to the left leg/knee which would provide higher evaluations.  Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  While the Veteran uses a cane for support and she reported giving way, there is no indication in the record of severe instability to warrant a higher evaluation for the left knee (she is already in receipt of the maximum disability evaluation for the right knee).  

Diagnostic Code 5256 requires ankylosis of the knee joint, which is not present in this case as the Veteran has demonstrated the ability to flex and extend his leg.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  Diagnostic Code 5258 provides for a 20 percent rating when there is dislocation of cartilage with frequent episodes of locking, pain, and effusion; however this has not been shown.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 10.  Therefore, these diagnostic codes are factually inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Board has also considered the effect of pain and weakness in evaluating the Veteran's bilateral leg/knee disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The September 2006 VA examination report shows that although the Veteran complained of pain and weakness, there was no additional loss of range of motion or joint function due to pain, fatigue, weakness, incoordination, or lack of endurance on repeated motion.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, even when considering the Veteran's complaints of pain, the criteria for higher ratings are not met.  Any additional functional limitation as result of flare-ups is contemplated in the current disability evaluations.  Therefore, the Veteran is not entitled to a higher rating for his disabilities. 

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, based on the above, the Board finds that the schedular criteria reasonably describe the Veteran's bilateral leg/knee disability.  Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disabilities that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321 is not warranted.  Id.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Amyotrophic Lateral Sclerosis (ALS) is denied.

Service connection for a bilateral circulatory disorder of the legs, secondary to service-connected bilateral tibial pain syndrome, is denied.

An evaluation in excess of 20 percent for left tibial pain syndrome is denied. 

An evaluation in excess of 30 percent for right tibial pain syndrome is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

A TDIU which may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id. 

The Board notes that the Veteran is currently service-connected for left tibial pain syndrome, evaluated as 20 percent disabling, and right tibial pain syndrome, evaluated as 30 percent disabling.  Accordingly, she does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

However, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2011).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2011).  

At the outset, the Board observes that the RO sent the Veteran multiple letters explaining the evidence needed to substantiate her claim for a TDIU.  In particular, in the May 2008 letter, it enclosed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and requested that the Veteran return the completed form.  The Veteran has not returned the form.  On remand, she should be requested to complete and return the form.  Additionally, although the Veteran was afforded an examination in September 2006 to determine the severity of her service-connected bilateral tibial pain syndrome, that examination report did not address her employability.  On remand, she must be afforded such an examination.  

As to the claim for special monthly compensation based on the need for regular aid and attendance or being housebound, there is no evidence in the record addressing whether the Veteran meets the criteria for this benefit.   There is no indication that the Veteran has been sent a Medical Statement for Consideration of Aid and Attendance or Housebound Benefit to be completed by her physician.  On remand, she must be sent the aforementioned form to be completed by her physician.  

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran complete and return VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2. Schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding whether the Veteran's service-connected disabilities render her unemployable.  In proffering an opinion, the examiner should review the claims file, and then offer an opinion as to whether the Veteran's service-connected disabilities, singularly or jointly, render her unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

If the Veteran's service-connected disabilities do not cumulatively render her unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with her current service-connected disabilities, given her current skill set and educational background. 

All opinions expressed should be accompanied by supporting rationale. 

3. Provide the Veteran with a Medical Statement for Consideration of Aid and Attendance or Housebound Benefit to be completed by her physician. 

4. After completion of any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


